Citation Nr: 1549731	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-15 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to December 1992, to include service in Southwest Asia from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that a June 2010 rating decision denied service connection for a bilateral foot condition.  Subsequently, the Veteran entered a notice of disagreement as to such denial in April 2011.  However, in an April 2014 rating decision, the agency of original jurisdiction (AOJ) granted service connection for bilateral foot callouses and tinea pedis.  As such is a full grant of the benefit sought on appeal with respect to the Veteran's claim for service connection for a bilateral foot condition, this issue is not properly before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).   

In a September 2015 Application for Disability Compensation and Related Compensation Benefits, the Veteran filed claims pertaining to the issues of entitlement to increased ratings for lumbosacral strain, bilateral tinnitus, chronic trochanteric bursitis of the right hip, and bilateral foot callouses and tinea pedis, and service connection for a left hip disorder, erectile dysfunction, a bilateral eye disorder, reflux, and general fatigue.  Such claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In connection with the Veteran's September 2015 claims, he was afforded VA examinations in October 2015.  As relevant to the claims addressed herein, the Board observes that, in connection with his claim for an increased rating for tinnitus, the October 2015 VA audiological examination revealed a diagnosis of bilateral hearing loss for VA purposes.  Such report also reflects the Veteran's report of post-service noise exposure consisting of firearms and motorcycles/ recreational vehicles in that the examiner noted that only during hunting season does he use firearms and recreational vehicles.  The examiner indicated that she could not offer an opinion regarding the etiology of the Veteran's hearing loss as the claims file was not available for review.  As such, she indicated that she was unable to establish a nexus for hearing loss.  While the AOJ has not considered such evidence, the Board finds no prejudice to the Veteran in proceeding with a decision regarding his claim for service connection bilateral hearing loss as the contents of such examination are duplicative of the evidence previously of record and, thus, irrelevant.  In this regard, a diagnosis of bilateral hearing loss has previously been established and the Veteran previously reported his recreational noise exposure while hunting.  Moreover, as will be discussed further herein, while the October 2015 examiner did not offer an etiological opinion, an opinion adequate to decide the claim was provided in September 2010.  Finally, as relevant to the Veteran's claim for service connection for asthma, the October 2015 VA examination reports do not address such issue.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter, sent prior to the initial unfavorable decision issued in October 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service and personnel treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in September 2010 so as to determine the nature and etiology of his bilateral hearing loss.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board acknowledges that, in connection with the Veteran's unrelated claims filed in September 2015, he was afforded a VA audiological examination in October 2015.  Such revealed a diagnosis of bilateral hearing loss for VA purposes and the examiner indicated that she could not offer an opinion regarding the etiology of the Veteran's hearing loss as the claims file was not available for review.  As such, she indicated that she was unable to establish a nexus for hearing loss.  However, there was no need for VA to obtain another opinion regarding the etiology of the Veteran's bilateral hearing loss.  Rather, it appears that this section of the October 2015 examination report was inadvertently completed as the pending claim was for an increased rating for tinnitus, which is addressed in the same examination report.  Furthermore, the AOJ had previously obtained an examination and opinion addressing the etiology of the Veteran's bilateral hearing loss in September 2010.  As discussed in the preceding paragraph, the Board finds that such opinion is adequate to decide the claim.  Moreover, the AOJ never made a finding that the September 2010 opinion was inadequate.  Therefore, VA's duty to obtain another opinion has not been triggered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that he was exposed to excessive noise during his military service as a result of working on the flight deck of the U.S.S. Ranger.  Specifically, he reports in-service noise exposure resulting from jet/helicopter aircraft engines and turbine engines.  In support of his claim, he submitted a copy of a service personnel record reflecting that he completed personnel qualification standards in regard to planes, tractors, and turbine engines and as a plane handler.  Additionally, his service treatment records reflect that he participated in a hearing conservation program as a result of his duties.  Therefore, as the Veteran is competent to report his in-service noise exposure and such is consistent with his service aboard the U.S.S. Ranger, as reflected in his service records, the Board acknowledges that the Veteran was exposed to noise during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

The record also reflects a current diagnosis of bilateral hearing loss for VA purposes as demonstrated at the September 2010 VA examination.  38 C.F.R. 
§ 3.385.  Thus, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Veteran's service treatment records reflect that, at his August 1988 enlistment examination, audiometric testing revealed the following puretone thresholds:


      Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
15
10
Left Ear
5
0
0
0
5

A January 1989 reference audiogram revealed the following puretone thresholds:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
5
5
0
Left Ear
5
0
-5
0
5

A July 1990 hearing conservation audiogram revealed the following puretone thresholds:

      Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
5
0
Left Ear
5
5
0
0
15

At the Veteran's October 1992 separation examination, audiometric testing revealed the following puretone thresholds:

      Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
5
0
Left Ear
5
10
5
0
15

In his October 1992 Report of Medical History completed in connection with his separation examination, as well as in a June 1994 Report of Medical History, completed for the purposes of affiliation, the Veteran specifically denied currently or previously having hearing loss.  

Post-service VA treatment records dated in December 2004 reflect that the Veteran denied hearing loss.  In August 2010, the Veteran complained of decreased hearing.  Following an audiological consultation in December 2013 in which bilateral hearing loss was diagnosed, he was provided with hearing aids in March 2014.

In order to determine whether the Veteran's currently diagnosed bilateral hearing loss was related to his acknowledged in-service noise exposure, he was provided with a VA examination in September 2010.  At such time, the examiner reviewed the record, to include the Veteran's service treatment records and specifically observed the audiometric findings, as reported above, noted at the time of his entrance and exit to service.  The examiner also elicited a detailed history of military, occupational, and recreational noise exposure, which included the Veteran's report of exposure to jet/helicopter aircraft engines and turbine engines during service, as well as his denial of post-service occupational noise exposure.  It was also noted that, in regard to his recreational noise exposure, he reported occasional hunting.  Following an audiological evaluation, which revealed bilateral hearing loss for VA purposes, the examiner opined that the Veteran's current hearing loss was not caused by military noise exposure.  In support of such opinion, she noted that the Veteran's enlistment physical examination noted three frequency puretone threshold averages of 12 decibels and 2 decibels in the right and left ears, respectively.  Separation examination noted three frequency puretone threshold averages of 5 decibels and 7 decibels in the right and left ears, respectively.  According to military medical records, there was no standard threshold shift as defined by OSHA (Occupational Safety and Health Administration) in either ear.  

While VA does not recognize or compensate hearing loss above 4000 Hz, the examiner also noted that, upon enlistment, the Veteran had a mild hearing loss at 6000 Hz in both ears; however, puretone thresholds at 6000 Hz remained essentially unchanged in both ears during his service in the United States Navy.  As such, she also concluded that the existing hearing loss at 6000 Hertz in both ears was not aggravated during his military service.

The Board accords great probative weight to the September 2010 VA opinion as it is predicated on a complete review of the record, to include the service treatment records and the Veteran's statements regarding his noise exposure.  Additionally, the examiner provided a complete rationale for her opinion, relying on and citing to the records received.  Moreover, she offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to such opinion.

The Board has also considered the Veteran's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as a lay person, he are not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this matter is not probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted. The Board notes that the Veteran was not diagnosed with bilateral hearing loss within one year of his December 1992 separation from service.  Moreover, the first documentation of bilateral hearing loss was in September 2010, almost twenty years after his separation from service.  However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.  In this regard, the Veteran has not alleged such a continuity of symptomatology and, furthermore, such is not demonstrated by the record.  In this regard, the Veteran specifically denied hearing loss in October 1992, June 1994, and December 2004.  Rather, his first report of hearing difficulty was made in connection with his July 2010 claim for service connection.  Therefore, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted.  

Consequently, based on the foregoing, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that that he has asthma as a result of in-service exposure to asbestos while serving aboard the U.S.S. Ranger in the Navy, environmental hazards coincident with his acknowledged service in Southwest Asia, and/or jet fuel, exhaust fumes, heat, toxins, dust, and lead paint fumes due to duties on the flight line.  

In order to determine the nature and etiology of his asthma, the Veteran was afforded a VA examination in April 2013.  At such time, the examiner noted the Veteran's report of in-service exposure to jet fuel and asbestos, as well as his report that he developed acute shortness of breath while on the aircraft deck.  Following an examination, the examiner diagnosed asthma, which was noted to be a disease with a clear and specific etiology and diagnosis, that was less likely than not related to a specific exposure event experienced during his acknowledged service in Southwest Asia.  In support of such opinion, the examiner noted that there was no evidence that the Veteran was treated for asthma while on active duty.

However, the Board finds that an addendum opinion is necessary as the examiner did not take into account the Veteran's lay statements regarding the onset and development of symptoms.  In this regard, he has reported an onset of symptoms during service.  Furthermore, while his service treatment records are negative for complaints, treatment, or diagnoses referable to asthma, in his October 1992 Report of Medical History completed in connection with his separation examination, the Veteran reported pain or pressure in the chest.  The Court has held that an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, the examiner did not consider whether the Veteran's asthma may be related to any of his claimed in-service exposures other than those associated with his service in Southwest Asia.  In this regard, while the Veteran's military occupational specialty (MOS) of DG-9750 Functional Support and Administration is not recognized as an MOS with a probability of asbestos exposure in the Adjudication Procedures Manual, it is noted that such list is not exclusive and exposure may otherwise be demonstrated.  Therefore, based on the foregoing deficiencies, an addendum opinion is necessary to decide the claim.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's April 2013 respiratory conditions examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether the Veteran's diagnosed asthma is at least as likely as not (i.e., at least a 50 percent probability) related to his military service, to include any of his alleged in-service exposures.  In this regard, he has claimed that he was exposed to asbestos while serving aboard the U.S.S. Ranger in the Navy, environmental hazards coincident with his acknowledged service in Southwest Asia, and jet fuel, exhaust fumes, heat, toxins, dust, and lead paint fumes due to duties on the flight line.  

The examiner should consider all evidence of record, including the Veteran's lay statements regarding the onset and development of symptoms during service as well as his complaints of pain or pressure in the chest at the time of his October 1992 separation examination.  Any opinion offered should be accompanied by clear rationale consistent with the evidence of record.  In this regard, the examiner is advised that he or she base may not base his or her opinion that there is no relationship to service solely on the absence of in-service corroborating medical records.

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


